 GARY AIRCRAFT CORPORATIONGaryAircraft Corporation and International Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America,UAW, Petitioner.Case 23-RC-3440September11, 1975SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOAn election petition was filed by InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, on April 24,1970. Pursuant to a Decision and Direction issuedJune 19, 1970, by the Regional Director for Region23, an election was conducted July 10, 1970. On Sep-tember 14, 1971, the Board set aside the election anddirected that a second election be conducted.' Thesecond election was held on October 25, 1974. Of the450 votes cast, 209 were for the Petitioner and 183were against. The 20 challenged ballots were not de-terminative. Employer filed timely objections to theelection. On January 29, 1975, the Regional Directorordered a hearing on Employer's objections.Thereafter, a hearing was conducted before Hear-ing Officer Richard J. Linton. The Hearing Officerrecommended that a portion of Objection 3 be sus-tained and that all other objections, including the re-maining parts of Objection 3, be overruled. As a re-sult of his recommendation to sustain a portion ofObjection 3, the Hearing Officer directed that theelection be set aside and a new one conducted. Peti-tioner filed timely exceptions to the Hearing Officer'sreport?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudi-cial error was committed.The Hearing Officer found Edward L. Mendez tobe a supervisor within the meaning of the Act andthat Mendez had actively campaigned for Petitioner.Based on these findings, the Hearing Officer recom-mended that Objection 3 be sustained to the extent itwas based on the conduct of Mendez. Petitioner ex-cepts, contending,inter alia,that even if Mendez wasa supervisor his conduct does not warrant our setting' 193 NLRB 108.2 In the absence of exceptions thereto, we adoptpro forma,the HearingOfficer's recommendations concerning all other objections filed.187aside the election.We find merit in Petitioner's con-tention.Mendez was a leadman 3 in Department 331 on thedate of the election. As such, Mendez was required tofillout production and employee evaluation reportsin addition to performing his duties as a mechanic.As of the election date, Mendez had held his presentposition for only 2 weeks having been appointed onOctober 11, 1974. However, prior to June 1974 hehad been a leadman in another department. Duringthe June to October 11, 1974, period he worked as amechanic and, in addition, signed certain reports inthe absence of his predecessor, Wilbert Swenson 4 asleadman.Mendez became involved in union activities some-time after his June transfer to Department 331. Hisactivitiesconsisted of attending union meetings,passing out handbills, and speaking with employeesurging them to support the Union. Mendez contin-ued these activities, in addition passing out unionbuttons, after the October 11 announcement that hewas the leadman in Department 331. In all, Mendezreceived statements of support for the Union from 80to 90 employees.Mere supervisory participation in a union's orga-nizing campaign does not, without a showing of pos-sible objectionable effects, warrant setting aside anelection.Turner's Express, Incorporate,189 NLRB106 (1971);StevensonEquipmentCompany, 174NLRB 865 (1969). As we noted in those cases, thereare two situations where such participation couldhave an objectionable effect. First, employees maybe lead to believe the supervisor was acting on behalfof the employer and that the employer favors theunion. Second, employees may be coerced out of fearof future retaliation by union-oriented supervisorsinto supporting the union. Neither situation is pre-sent herein.As to the first, it is inconceivable that the employ-ees were misled into believing Mendez was acting onbehalf of the Employer since it had conducted awidespread antiunion campaign. As the Board foundin the earlier proceeding, the campaign was markedwith a number of instances of unlawful conduct in-cluding the discharge of several union adherents. Asto the second, there is no evidence to indicate Men-3The Regional Director in his June 19, 1970, Decision and Direction ofElection found Employer's production department leadmen to be statutorysupervisors. The Board so found in its earlier Decision and Order in thiscase, 193 NLRB 108 The powers, authority, and functions of leadmen re-main the same as they were in 19704 Evidence shows Mendez signed employee Tom Perez' request for leaveon September 17, 1974, since Swenson was absent Petitioner contendsMendez was not a supervisor during this June to October 11, 1974, period,but that he only occasionally substituted for Swenson In view of our find-ings hereinafter that Mendez' actions do not warrant setting aside the elec-tion, even assuming he was a supervisor at all times in question, we find itunnecessary to decide this issue.220 NLRB No. 32 188DECISIONSOF NATIONALLABOR RELATIONS BOARDdez coerced or threatened employees into voting forthe Union, or that any action was taken to make theemployees fear possible retribution at his hands ifthey did not adhere to his wishes. The number ofpersons affected by Mendez in his capacity as a"union supervisor," as well as the limited extent ofhis authority, indicate very little opportunity for himreally to affect the status of other employees. Thatwas especially the case during June through October11, 1974, when he worked primarily as a mechanic,that is, as an employee like them, and thus they likelyviewed his prounion conduct as an extension of hisown personal views. In any event, Mendez was alow-level supervisor whose actual authority extendedto only seven or eight employees. In light of thesecircumstances, we find that Mendez' activities on be-half of the Union did not impair the employees' free-dom of choice in the election. Therefore we shall ov-errule Employer's Objection 3.Accordingly, as we have overruled the objections,and as the tally of ballots shows that the Petitionerhas received a majority of the valid votes cast, weshall certify the Petitioner as the employees' repre-sentative.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union, Unit-ed Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW and that, pursuantto Section 9(a) of the National Labor Relations Act,as amended, the said labor organization is the exclu-sive representative of all the employees in the unitfound appropriate herein for the purposes of collec-tivebargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-ment.All production and maintenance employees in-cluding production control plant clerical em-ployees, engineering non-professional employ-ees,draftsmen,inspectors,shippingandreceiving employees, material control employeesincluding truck drivers, supply department cleri-cals and quality control clerks; but excluding alloffice clerical employees, counselors, leadmen,guards, watchmen and supervisors, as definedby.the Act.